IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


R.L.C.,                                 : No. 818 MAL 2014
                                        :
                   Respondent           :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
             v.                         :
                                        :
                                        :
J.M.C.,                                 :
                                        :
                   Petitioner           :


                                     ORDER


PER CURIAM

      AND NOW, this 8th day of December, 2014, the Petition for Allowance of Appeal

is DENIED.